DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10-11, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0300712 by Timmerman et al.
As to claims 1, 10 and 19, Timmerman discloses a method/system/medium for data security grading, implementable by a computer, comprising: 
grading one or more security levels of one or more source data fields in a data space according to one or more rules (Timmerman: Page 5, Sec 62-63; calculating field security levels of fields to be joined) , the data space comprising one or more derived data fields each containing data derived from one or more parent data fields, wherein each of the one or more parent data field is one of the one or more source data fields or another derived data field (Timmerman: Page 5, Sec 62-63; fields to be joined are parent fields that create a derived joined field); 
parsing a SQL (Structured Query Language) statement for producing a query data field (Timmerman: Page 5, Sec 62-70; user query for data in database); 
constructing a lineage tree based on the parsed SQL statement, the lineage tree tracing the query data field to at least one of the one or more parent data fields (Timmerman: Page 5, Sec 62-70; elements of query traced up to create tree of security levels for data in query); and 
determining a security level of the query data field based at least on the lineage tree and one or more security levels of the at least one parent data field of the query data field (Timmerman: Page 5, Sec 62-70; security level of queried data field determined based on join of security levels of fields in query). 
claims 2, 11 and 20, Timmerman discloses wherein determining the security level of the query data field further comprises: (1) determining one or more Nth security levels corresponding to one or more Nth level derived data fields deriving from the one or more source data fields in the lineage tree based on one or more corresponding Nth deriving functions and the security levels of the one or more source data fields; (2) determining one or more (N-1)th security levels corresponding to one or more (N-1)th level derived data fields deriving from the one or more source data fields and/or the Nth level derived data fields in the lineage tree based on one or more corresponding (N-1)th deriving functions and the security levels of the one or more source data fields and/or the one or more Nth security levels; and repeating step (2) in the lineage tree towards the query data field to determine the security level of the query data field (Timmerman: Page 5, Sec 62-70; security levels determined for layers on tree to determine security level of joined data element). 
As to claims 4 and 13, Timmerman discloses wherein the security levels of the query data field and the derived data fields are determined based on immediate parent data fields (Timmerman: Page 5, Sec 62-63; fields to be joined are parent fields that create a derived joined field).
As to claims 5 and 14, Timmerman discloses wherein determining the security level of the query data field is further based on: one or more respective security levels of one or more immediate upper level data fields of the query data field, and a deriving function deriving data in the query data field from data in the one or more immediate upper level data fields (Timmerman: Page 5, Sec 62-70).  

Allowable Subject Matter
Claims 3, 6-9, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432